Case 6:09-cr-00044-LGW-CLR Document 92 Filed 07/23/20 Page 1 of 2
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By MGarcia at 4:34 pm, Jul 23, 2020
Case 6:09-cr-00044-LGW-CLR Document 92 Filed 07/23/20 Page 2 of 2
